              Case 1:18-cv-06787-PKC-SJB Document 18 Filed 01/18/19 Page 1 of 1 PageID #: 89




                          VIA ECF
                          January 18, 2019

                          Hon. Sanket J. Bulsara, U.S.M.J.
                          United States District Court, E.D.N.Y.
                          255 Cadman Plaza East
                          Brooklyn, NY 11201-1800

                          Re:       Gold v. Shapiro, Dicaro, & Barack, LLC, et al. (1:18-06787)

                          Dear Judge Bulsara:
Adam M. Swanson
Partner                      We represent Defendant Select Portfolio Servicing, Inc. (“SPS”) in the referenced
T. 203-399-5928
F. 203-399-5810           action. We submit this letter with consent of Plaintiff’s counsel to request an adjournment
aswanson@mccarter.com     of the January 22, 2019 initial conference to the week of February 11, 2019. Please
                          know that counsel are not available the week of February 18, 2019.

                             We make this request for two reasons. First, there was a recent death in my family and
McCarter & English, LLP   I am not available January 22, 2019. Second, Plaintiff filed an Amended Complaint that
One Canterbury Green      added an additional defendant to this action, yesterday. The new defendant has not yet
201 Broad Street          been served and the inclusion of that defendant alters the dismissal motion Defendants
Stamford, CT 06901
T. 203.399.5900           are prosecuting before Judge Chen.
F. 203.399.5800
www.mccarter.com
                             We respectfully request that the conference be adjourned to a later date the week of
                          February 11, 2019 but not the week of February 18, 2019. We thank the Court for its
                          attention to this matter.

                          Respectfully submitted,
BOSTON


HARTFORD
                          /s/ Adam M. Swanson         -
STAMFORD
                          Adam M. Swanson
NEW YORK


NEWARK


EAST BRUNSWICK


PHILADELPHIA


WILMINGTON


WASHINGTON, DC




                            ME1 29065978v.2
